Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4 are objected to because of the following informalities:  
Claims 3 and 4 recite “positional information acquisition unit against the time of day measured by the clock circuit at the first timing stored by the memory in the first operating state, thereby acquiring positional information of the electronic apparatus at the first timing”. This limitation is difficult to resolve. Position information cannot be ascertained from a GPS satellite in this way. GPS satellites transmit time data. A GPS receiver receives the signal from a plurality of GPS satellites and calculates the time difference in arrival times. The system can then figure out how far away each GPS signal is based on the difference. This allows the system to triangulate its own position by knowing how far away 3 or more satellites are. It is unclear how applicant is construing the claim terms in a way that makes sense. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sambongi (US 2011/0148696).
With regard to claim 1 Sambongi discloses an electronic apparatus comprising:
a positional information acquisition unit configured to acquire positional information of the electronic apparatus including time information (26; abstract);
a memory (12, 13);
a clock circuit (32); and
a processor (21, 11) configured to
acquire first timing in a first operating state and second timing in a second operating state which differs from the first operating state (abstract),
control the positional information acquisition unit to acquire, in the first operating state, the positional information (abstract) of the electronic apparatus including the time information (abstract),
control the memory to store a time of day measured by the clock circuit (abstract) at the first timing (abstract), and
control the positional information acquisition unit to acquire, in the second operating state, positional information of the electronic apparatus at the second timing (positioning - abstract).

With regard to claim 2 Sambongi discloses the electronic apparatus according to claim 1, wherein
the processor (11, 21) includes a first processor and a second processor (11, 21), and the second processor (21) is configured to acquire the first timing and the second timing (paragraphs 27-28, figure 1)
control the positional information acquisition unit to acquire, in the first operating state, the positional information of the electronic apparatus including the time information (abstract),
control the memory to store the time of day measured by the clock circuit at the first timing (abstract), and control the positional information acquisition unit to acquire, in the second operating state, the positional information of the electronic apparatus at the second timing (abstract).

With regard to claim 3 Sambongi discloses the electronic apparatus according to claim 1, wherein
the processor (11, 21) is configured to match, in an operating state which differs from the first operating state (abstract), the time information included in the positional information of the electronic apparatus acquired by the positional information acquisition unit against the time of day measured by the clock circuit at the first timing stored by the memory in the first operating state (abstract), thereby acquiring positional information of the electronic apparatus at the first timing (abstract).

With regard to claim 4 Sambongi discloses the electronic apparatus according to claim 2, wherein
the second processor (21) is configured to match, in an operating state which differs from the first operating state (abstract), the time information included in the positional information of the electronic apparatus acquired by the positional information acquisition unit against the time of day measured by the clock circuit at the first timing stored by the memory in the first operating state, thereby acquiring positional information of the electronic apparatus at the first timing (abstract).

With regard to claim 17 Sambongi discloses the electronic apparatus according to claim 1, wherein the processor acquires the first timing and the second timing on a basis of a user's operation (paragraph 26 the user controls the power supply and settings, paragraph 38 the system is responsive to the user moving).

With regard to claim 18 Sambongi discloses the electronic apparatus according to claim 2, wherein the second processor acquires the first timing and the second timing on a basis of a user's operation (paragraph 26 the user controls the power supply and settings, paragraph 38 the system is responsive to the user moving).


With regard to claim 19 Sambongi discloses an information processing method executed by an electronic apparatus including
a positional information acquisition unit which acquires positional information of the electronic apparatus including time information (26; abstract),
a processor (21, 11) which acquires first timing in a first operating state and second timing in a second operating state which differs from the first operating state (abstract),
a memory (12, 13), and
a clock circuit (32),
the information processing method comprising the steps of:
controlling the positional information acquisition unit to acquire, in the first operating state (abstract), the positional information of the electronic apparatus including the time information (abstract),
controlling the memory to store a time of day measured by the clock circuit at the first timing, and
controlling the positional information acquisition unit to acquire (abstract), in the second operating state (abstract), positional information of the electronic apparatus at the second timing (abstract).

With regard to claim 20 Sambongi discloses a non-transitory storage medium encoded with a computer-readable information processing program that enables an electronic apparatus including
a positional information acquisition unit which acquires positional information of the electronic apparatus including time information (26; abstract),
a processor (21, 11) which acquires first timing in a first operating state and second timing in a second operating state which differs from the first operating state (abstract),
a memory (12, 13), and
a clock circuit (32),
to execute processing of:
controlling the positional information acquisition unit to acquire, in the first operating state (abstract), the positional information of the electronic apparatus including the time information (abstract),
controlling the memory to store a time of day measured by the clock circuit at the first timing (abstract), and controlling the positional information acquisition unit to acquire (abstract), in the second operating state (abstract), positional information of the electronic apparatus at the second timing (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi (US 2011/0148696) In view of Saha (US 2013/0244686).
With regard to claim 5 (depends from claims 1) Sambongi does not disclose the claimed: wherein the processor adds, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor. 
Saha teaches displaying information on a map including markers based on received GPS data. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system to add, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor, as taught by Saha. The reason for doing so would have been to display a current position in the operating mode wherein the system has positioning information. 

With regard to claim 6 (depends from claims 3) Sambongi does not disclose the claimed: wherein the processor adds, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor. 
Saha teaches displaying information on a map including markers based on received GPS data. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system to add, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor, as taught by Saha. The reason for doing so would have been to display a current position in the operating mode wherein the system has positioning information. 

With regard to claim 7 (depends from claims 2) Sambongi does not disclose the claimed: wherein the processor adds, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor. 
Saha teaches displaying information on a map including markers based on received GPS data. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system to add, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor, as taught by Saha. The reason for doing so would have been to display a current position in the operating mode wherein the system has positioning information. 

With regard to claim 8 (depends from claims 4) Sambongi does not disclose the claimed: wherein the processor adds, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor. 
Saha teaches displaying information on a map including markers based on received GPS data. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system to add, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor, as taught by Saha. The reason for doing so would have been to display a current position in the operating mode wherein the system has positioning information. 

With regard to claim 9 (depends from claim 1) Sambongi does not disclose the claimed: wherein in the first operating state, an operating system of the electronic apparatus is in an off state, and in the second operating state, the operating system of the electronic apparatus is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claim 10 (depends from claim 2) Sambongi does not disclose the claimed: wherein in the first operating state, an operating system of the electronic apparatus is in an off state, and in the second operating state, the operating system of the electronic apparatus is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claim 11 (depends from claim 3) Sambongi does not disclose the claimed: wherein in the first operating state, an operating system of the electronic apparatus is in an off state, and in the second operating state, the operating system of the electronic apparatus is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claim 12 (depends from claim 4) Sambongi does not disclose the claimed: wherein in the first operating state, an operating system of the electronic apparatus is in an off state, and in the second operating state, the operating system of the electronic apparatus is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claims 13 (depends from claim 1) Sambongi does not disclose the claimed: wherein
in the first operating state, the display is in an off state, and in the second operating state, the display is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claims 14 (depends from claim 2) Sambongi does not disclose the claimed: wherein
in the first operating state, the display is in an off state, and in the second operating state, the display is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claims 15 (depends from claim 3) Sambongi does not disclose the claimed: wherein
in the first operating state, the display is in an off state, and in the second operating state, the display is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claims 16 (depends from claim 14) Sambongi does not disclose the claimed: wherein
in the first operating state, the display is in an off state, and in the second operating state, the display is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-29-22
/SEAN KAYES/Primary Examiner, Art Unit 2844